Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: The claim includes a base portion, a hood portion and a fan unit integrated within the hood portion. The preamble states the apparatus is a litter box aerator apparatus. It is confusing that the aerator apparatus includes the base portion and the hood portion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10 and 19 recite the limitation "based upon a predetermined (for claims 10 and 19) need associated with a particular domesticated animal using the litter box”. It is unclear how a need associated with an animal would be assessed and what is meant 
Claims 1, 10 and 19 recite the limitation "based upon a predetermined (for claims 10 and 19) need associated with a particular domesticated animal using the litter box”. This is confusing since “based upon movement of a domesticated animal” has been previously recited and it is unclear if the recitation refers to a different domesticated animal than previously recited.
Claims 2-9 and 11-18 are rejected as being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathews (U.S. Patent Application Publication No. 2011/0048330).
For claim 10, Mathews discloses a method of aerating a litter box, the method comprising: determining, via a sensor (Fig. 1 and as discussed in [0005]: 11), movement of a domesticated animal within an internal space of an enclosure (10) of the litter box configured to monitor movement in an internal space of the litter box (as . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Woody (U.S. Patent No. 8,881,680) in view of Mathews (U.S. Patent Application Publication No. 2011/0048330).

Woody fails to specifically show a controller configured to activate a fan based upon movement of a domesticated animal is detected within the internal space of the litter box. However, Mathews teaches a litter box aerator apparatus, comprising: a base portion and a hood portion (Fig. 1: 10); a fan unit (17); a sensor (Fig. 1 and as discussed in [0005]: 11) configured to monitor movement in an internal space of the litter box (as discussed in the abstract: “When the cat enters the litter box enclosure, a sensor detects the cat's presence.”); a controller (as discussed in the abstract and [0005]: control box 12) configured to activate a fan based upon movement of a domesticated animal is detected within the internal space of the litter box (as discussed in the abstract and [0005]-[0006]), wherein the activation of the fan unit occurs one of upon entry or upon exit of the domesticated animal into or from the internal space of the litter box based upon a need associated with a particular domesticated animal using the litter box (as discussed in the abstract, [0005]-[0006] and [0008]: where the animal’s need to use the litter box to relieve themselves is detected after temperature rises within a litter box within the base portion). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the litter box aerator apparatus of Woody to include the sensor and controller as taught .  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Woody (U.S. Patent No. 8,881,680) in view of Mathews (U.S. Patent Application Publication No. 2011/0048330), as applied to claim 1 above, and further in view of Alkire et al. (U.S. Patent No. 6,341,579).
For claim 2, Woody as modified by Mathews disclose the invention as claimed, including the fan unit (Woody Fig. 5: 150) comprises a fan (Woody 157) and a screen (Woody 154, 156 as discussed in Col. 6, lines 39-42), but fails to specifically show the fan unit comprises a filter. However, Alkire et al. teaches a litter box aerator apparatus, comprising: a litter box (Figs. 9-10: 50); a fan unit (64) comprises a fan (20), a filter (15), and a screen (66 as shown in Fig. 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the litter box aerator apparatus of Woody and Mathews to include the filter as taught by Alkire et al. for the advantage of removing impurities in the air.
For claim 3, Woody as modified by Mathews and Alkire et al. further disclose the apparatus, wherein the controller of claim 2 is further configured to deactivate the fan of the fan unit after a predetermined period of time (Woody as discussed in Col. 6, line 65 – Col. 7, line 2).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Woody (U.S. Patent No. 8,881,680) in view of Mathews (U.S. Patent Application Publication No. 2011/0048330), as applied to claim 1 above, and further in view of Miller (U.S. Patent No. 8,683,952).
.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Woody (U.S. Patent No. 8,881,680) in view of Mathews (U.S. Patent Application Publication No. 2011/0048330), as applied to claim 1 above, and further in view of Cohen et al. (U.S. Patent Application Publication No. 2005/0145191).
For claims 7-9, Woody as modified by Mathews disclose the invention substantially as claimed, but fails to specifically show the apparatus wherein the controller is further configured to indicate a condition of a filter. However, Miller teaches an animal confinement aerator apparatus, comprising: a cage (Figs. 1-4: 46); a .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews (U.S. Patent Application Publication No. 2011/0048330) in view of Alkire et al. (U.S. Patent No. 6,341,579).
For claim 11, Mathews discloses the invention substantially as claimed, but fails to specifically show wherein the fan unit comprises a fan, a filter and a screen. However, Alkire et al. disclose a method of aerating a litter box, the method comprising: activating a fan unit (Fig. 2: 20; Fig. 10: 64) integrated into the enclosure of the litter box based upon the determination of movement of the domesticated animal within the internal space of the enclosure of the litter box (Col. 4, lines 45-47 and 50-52); wherein the fan unit comprises a fan (20), a filter (15), and a screen (66 as shown in Fig. 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mathews to include the 
For claim 12, Mathews as modified by Alkire et al. further disclose the method of claim 11, further comprising deactivating the fan of the fan unit after a predetermined period of time (Mathews as discussed in the last sentence of the abstract and [0006]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews (U.S. Patent Application Publication No. 2011/0048330) in view of Miller (U.S. Patent No. 8,683,952).
For claims 13-15, Mathews discloses the invention substantially as claimed, but fails to specifically show the step of indicating a condition of the litter. However, Miller teaches a method of aerating a litter box, comprising: indicating a condition of the litter (as discussed in Col. 4, lines 33-35 and Col. 5, lines 13-16: indicating change in weight of litter based on the type and quantity of waste left by an animal); displaying the indication on a display (as discussed in Col. 5, lines 17-24: display of the central computer system 320); and transmitting the indication to another device (as discussed in Col. 5, lines 13-24: transmission of data to the central computer system 320). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mathews to include the steps of indicating, displaying and transmitting as taught by Miller for the advantage of automatically monitoring and alerting to the condition of the litter.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews (U.S. Patent Application Publication No. 2011/0048330) in view of Cohen et al. (U.S. Patent Application Publication No. 2005/0145191).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alkire et al. (U.S. Patent No. 6,341,579) in view of Mathews (U.S. Patent Application Publication No. 2011/0048330).
For claim 19, Alkire et al. disclose a litter box, comprising: an enclosure (Fig. 1: 1) configured to hold and prevent litter and other debris from being kicked out of the litter box (Col. 3, lines 13-15); a fan (11) configured to propel fumes and particulates out of the litter box (Col. 3, lines 24-32); and an electronic device (Figs. 1-2: sensor 40) configured to: determine movement to of a domesticated animal within an internal space of the enclosure, activate the fan based on the determination of the movement of the domesticated animal within the internal space of the enclosure, and deactivate the fan after a period of time (Col. 4, lines 43-53). 
.  

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643